Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 9-193,257 (see the Abstract and Figs. 1, 5 and 6) in view of Kitchloo et al 2019/0111588 (see paragraphs 0026, 0029-0031 and 0042; Fig. 3A).
JP -257 discloses a method of manufacturing a scanning lens and mold therefor, the mold having a first molding surface to form the scanning lens and a first coolant passage to control the temperature of the first molding surface flows, the first coolant passage being designed to cool the scanning lens as the material injected solidifies.  The primary reference essentially lacks the aspect of the first coolant passage comprising a first passage portion that corresponds to a first lens portion protruding most in an optical axis direction and a second passage portion corresponding to a second lens portion retreated most in the optical axis direction so that the second passage portion is located closer to the second lens portion than a virtual plane which passes through the first passage portion as set forth in instant claims 1 and 8.  Essentially, the claim language amounts to the setting forth of a first coolant passage that follows the outline of the scanning lens, so that the first passage portion and the 
2.Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 9-193,257 in view of Neter 2013/0230616 (see paragraphs 0041-0042 ; 741a and 741b in Fig. 7A).
JP -257 discloses a mold for forming a scanning lens and a method for manufacturing such mold would obviously be the assembly of the different mold parts to form the molding cavity (5) and cooling passages (6).  The primary reference essentially fails to teach exactly how the cooling passages are formed although they must be drilled or bored in the respective mold blocks.  Neter discloses the formation of cooling passages in a mold by forming first and second grooves (741a and 741b) in blocks (432a, 434a)  so that upon combining the blocks, a cooling passage 741 is formed.  The blocks are brazed, which is a bonding process.  It would have been obvious to one of ordinary skill in the art at the time of filing to have formed the coolant passage in JP -257 as taught in Neter to facilitate the formation thereof.  It is rather conventional to form passages in molds by forming semi-circular grooves on mating mold parts and then assembling the mold parts together and such would have been well within the purview of the skilled mold maker.  The combining of the molds in the combination as applied would have obviously formed the first molding surface—ie, that which forms the main scanning portion—to straddles the bonding portion and such bonding portion would obviously overlap with the optical axis of the lens.  It is purely conventional in the art to plate mold surfaces as set forth in instant claim 11 band such would have been obvious to form the surface of the desired material with the desired texture.  
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742